Citation Nr: 1433883	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-23 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from October 1986 to December 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in November 2012, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the November 2012 remand, the Board directed that the Veteran be provided a VA examination to determine the nature and etiology of any currently present psychiatric disabilities, to include whether she had a psychiatric disability that existed prior to her service.  A review of the record shows that the Veteran was provided that examination in April 2014.  However, the examiner did not provide the requested opinions and the representative has requested the appeal be remanded to obtain an adequate examination.  The other evidence of record is insufficient to decide the claim.  

Therefore, the Board finds that the development conducted does not comply with the directives of the November 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran should be scheduled for a VA examination, by an examiner different than the April 2014 VA examiner, to determine the nature and etiology of any currently present psychiatric disabilities, to include whether she clearly and unmistakably has any psychiatric disability that existed prior to her active service and was not aggravated by service.
Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist, different from the April 2014 VA examiner, to determine the nature and etiology of all currently present psychiatric disabilities.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions:  

a)  Based upon the examination results and the review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of this claim and should provide a full multi-axial diagnosis pursuant to DSM-IV.  

b)  Does the Veteran have a psychiatric disability which clearly and unmistakably existed prior to entrance to active service?  If so, was any pre-existing psychiatric disability clearly and unmistakably NOT aggravated during active service?  The Veteran's lay testimony alone is not a sufficient basis to determine that she clearly and unmistakably had a psychiatric disability that pre-existed entrance to active service.
   
c)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.

d)  The examiner should state whether a diagnosis of PTSD is warranted and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is warranted, the examiner should state whether PTSD is the result of any stressor in service or of any personal assault during service.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

